The Supremo Court affirmed the judgment of the Common Pleas on March 12,1833, in the following opinion,
Per Curiam :
The facts found by the learned judge under the reference fully vindicate his conclusions of law. The corporation had .an undoubted right to loan money. Talcing thisnote to secure the return of the money loaned on the endorsement of the plaintiff in error is not in violation of its corporate powers. The excess of interest was property disallowed, and judgment was correctly entered for the residue of the claim.
Judgment affirmed.